BOOCHEVER, Chief Justice, curring.
with whom RABINOWITZ, Justice, joins, con-
While I agree with the majority’s opinion with reference to the general inadvisability of giving instructions pertaining to different degrees of care in negligence actions, I do not find that the instruction here given was so unbalanced as to constitute reversible error. The instruction stated:
Because of the great danger involved in the transmission of gasoline from an outside storage tank through a line or tube into one’s residence, a person of ordinary prudence will exercise extreme caution when engaged in such activity.
Since the instruction involved transmission of gasoline and since Union Oil Company initiated the transmission of that gasoline, I read the instruction as applying equally to Union Oil Company ,and the Martins. Otherwise, I would agree with the majority that in the event that a special instruction as to degree of care were to be given in this type of case, it should be given as applied to both parties. Since I consider that this was done in this case, I cannot consider the instruction as constituting reversible error.
Although I find it a very close question, I concur in the majority’s opinion to the effect that the evidence presented justified the giving of a last clear chance instruction.